DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see the response filed May 25, 2022, with respect to the interpretation of the phrase “control unit” in claim 15 under 35 U.S.C. 112(f) have been fully considered and are persuasive.  In particular, applicant has removed the phrase “control unit” from claim 15. The interpretation of “control unit” in claim 15 under 35 U.S.C. 112(f) has been withdrawn. 
Applicant’s arguments, see the response filed May 25, 2022, with respect to the rejection of claim 2-5, 7, and 13-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  In particular, applicant has amended the claims to overcome the rejections under 35 U.S.C. 112(b).  The rejection of claims 2-5, 7, and 13-15 under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed May 25, 2022 with respect to the rejection of claims 1-5, 10, 11, 13, and 15 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.  In particular, applicant argues that while Figure 11 of Tang appears to show the newly added limitation of “the optical axis in the first operative position and the optical axis in the second operative position form an angle (b) in a vertical longitudinal plane”, Tang fails to disclose the other newly added limitation of “the optical axis in the first operative position and the optical axis in the second operative position form an angle (b) in a horizontal plane”.  The Examiner respectfully disagrees.  Tang discloses that the claimed “first portion” (Z2) and “second portion” (Z3) are rotatable with respect to one another via the coupler (motor M2).  See Figure 11.  The motor (M2) rotates Z3 with respect to Z2 in a vertical longitudinal plane.  The motor (M2) does not rotate Z3 with respect to Z2 in a horizontal plane.  However, the claim does not require MOVEMENT in each of these planes.  It only requires that the optical axis in the first and second operative positions form an angle 90° or greater in both the horizontal and vertical longitudinal planes.  Tang discloses that the camera (S3) is rotatable between front and back positions and any other angle.  See paragraphs 0069-0071 of the provided translation.

    PNG
    media_image1.png
    533
    581
    media_image1.png
    Greyscale

	Thus, as can be seen above, when rotated forward or backward, the optical axis forms an angle in the horizontal plane having a minimum of 90° AND also forms an angle in the vertical longitudinal plane having a minimum of 90°.  The fact that it does not MOVE in the horizontal plane is irrelevant, as the claim does not require movement in the horizontal plane.  Therefore, the Examiner believes that Tang can continue to read on independent claims 1, 10, and 17.

Claim Rejections - 35 USC § 102




The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (Chinese Publ. No. 105905032 A).


Regarding claim 1, Tang discloses a camera assembly for assisting in driving an automobile.  More specifically and as it relates to the applicant’s claims, Tang discloses a camera assembly (side view device; see Fig. 3, 4, 11, and 12 and paragraph 0059 of the provided translation) for an industrial vehicle cab (see Figures 7-10, 13, and 14; the vehicle could easily be used in industrial applications) comprising: a supporting arm (bracket, z2, and small bracket, z3: see Figure 11 and paragraph 0060 of the provided translation) having a main axis (axis II; see Figure 11 and paragraph 0060 of the provided translation), said supporting arm including a first portion (bracket, z2, and bracket base, Z1; see Figure 11 and paragraph 0060 of the provided translation) and a second portion (small bracket, z3; see Figure 11 and paragraph 0060 of the provided translation), the first portion (z2) having a first end provided with a mounting device (portion of bracket base, z1 physically connected to the vehicle) for mounting on the cab (see Figure 11; and paragraph 0061 of the provided translation) and a second end coupled to the second portion (see Figure 11 and paragraph 0063 of the provided translation where the small bracket, z3 and bracket, z2 are coupled to one another); a camera (camera; s3; see Figure 11 and paragraph 0060 of the provided translation) arranged on said second portion (small bracket, z3) of the supporting arm, for providing an image of a surrounding area; wherein the first portion (z2) and the second portion (z3) of the supporting arm are coupled via a coupler (motor, M2, see Figure 11 and paragraph 0060 of the provided translation; the first portion, Z2, and second portion, Z3, are coupled together with the motor, M2) which is configured so that the second portion can move relative to the first portion (see paragraph 0063 of the provided translation) between a first operative position, in which the camera is adapted to provide an image of a first surrounding area; and a second operative position, in which the camera is adapted to provide an image of a second surrounding area distinct from the first surrounding area (see paragraph 0069-0070 where motor M2 rotates the second portion between a forward view and a rearward view); wherein: the camera has an optical axis (cameras inherently have an optical axis); and the optical axis in the first operative position and the optical axis in the second operative position form an angle (a) in a horizontal plane in the mounted position of the camera assembly on the cab, said angle (a) having a minimum value of 90°; and the optical axis in the first operative position and the optical axis in the second operative position form an angle (b) in a vertical longitudinal plane in the mounted position of the camera assembly on the cab, said angle (b) having a minimum value of 90° (see Figure 11). As shown in Figure 11, Tang discloses that the claimed “first portion” (Z2) and “second portion” (Z3) are rotatable with respect to one another via the coupler (motor M2).  See Figure 11.  The motor (M2) rotates Z3 with respect to Z2 in a vertical longitudinal plane.  The motor (M2) does not rotate Z3 with respect to Z2 in a horizontal plane.  However, the claim does not require MOVEMENT in each of these planes.  It only requires that the optical axis in the first and second operative positions form an angle 90° or greater in both the horizontal and vertical longitudinal planes.  Tang discloses that the camera (S3) is rotatable between front and back positions and any other angle.  See paragraphs 0069-0071 of the provided translation.

    PNG
    media_image1.png
    533
    581
    media_image1.png
    Greyscale

Thus, as can be seen above, when rotated forward or backward, the optical axis forms an angle in the horizontal plane having a minimum of 90° AND also forms an angle in the vertical longitudinal plane having a minimum of 90°.  

Regarding claim 4, Tang discloses that the coupler (motor, M2, see Figure 11 and paragraph 0060 of the provided translation) is configured such that, in the first operative position, the first portion (bracket, z2; see Figure 11) and the second portion (small bracket, z3) of the supporting arm are aligned along the main axis.  See Figure 11 where the brackets Z2 and Z3 are aligned along axis II.
As for claim 5, Tang discloses that the coupler (motor, M2) is configured to pivot around a pivot axis (axis I) which is transverse in the mounted position of the camera assembly on the cab.  See Figure 11 where the axis I is transverse the mounted position of the camera assembly.


With regard to claim 10, Tang discloses a camera assembly for assisting in driving an automobile.  More specifically and as it relates to the applicant’s claims, Tang discloses an industrial vehicle cab having a front wall, top wall, two side walls (see Figures 7-10, 13, and 14; the vehicle could easily be used in industrial applications) and a camera assembly (side view device; see Fig. 3, 4, 11, and 12 and paragraph 0059 of the provided translation) comprising: a supporting arm (bracket, z2, and small bracket, z3: see Figure 11 and paragraph 0060 of the provided translation) having a main axis (axis II; see Figure 11 and paragraph 0060 of the provided translation), said supporting arm including a first portion (bracket, z2, and bracket base, Z1; see Figure 11 and paragraph 0060 of the provided translation) and a second portion (small bracket, z3; see Figure 11 and paragraph 0060 of the provided translation), the first portion (z2) having a first end provided with a mounting device (portion of bracket base, z1 physically connected to the vehicle) for mounting on the cab (see Figure 11; and paragraph 0061 of the provided translation) and a second end coupled to the second portion (see Figure 11 and paragraph 0063 of the provided translation where the small bracket, z3 and bracket, z2 are coupled to one another); a camera (camera; s3; see Figure 11 and paragraph 0060 of the provided translation) arranged on said second portion (small bracket, z3) of the supporting arm, for providing an image of a surrounding area; wherein the first portion (z2) and the second portion (z3) of the supporting arm are coupled via a coupler (Motor, M2, see Figure 11 and paragraph 0060 of the provided translation; the first portion, Z1, and second portion, Z1, are coupled together via the motor, M2) which is configured so that the second portion can move relative to the first portion (see paragraph 0063 of the provided translation) between a first operative position, in which the camera is adapted to provide an image of a first surrounding area; and a second operative position, in which the camera is adapted to provide an image of a second surrounding area distinct from the first surrounding area (see paragraph 0069-0070 where motor M2 rotates the second portion between a forward view and a rearward view); wherein the supporting arms of the of the camera assembly is mounted on one cab wall and protrudes outwardly from said wall so that the camera can provide an image of a surrounding area of the cab (see Figures 7-10, 13, and 14 where the camera assembly protrudes outwardly from the vehicle); wherein: the camera has an optical axis (cameras inherently have an optical axis); and the optical axis in the first operative position and the optical axis in the second operative position form an angle (a) in a horizontal plane in the mounted position of the camera assembly on the cab, said angle (a) having a minimum value of 90°; and the optical axis in the first operative position and the optical axis in the second operative position form an angle (b) in a vertical longitudinal plane in the mounted position of the camera assembly on the cab, said angle (b) having a minimum value of 90° (see Figure 11). As shown in Figure 11, Tang discloses that the claimed “first portion” (Z2) and “second portion” (Z3) are rotatable with respect to one another via the coupler (motor M2).  See Figure 11.  The motor (M2) rotates Z3 with respect to Z2 in a vertical longitudinal plane.  The motor (M2) does not rotate Z3 with respect to Z2 in a horizontal plane.  However, the claim does not require MOVEMENT in each of these planes.  It only requires that the optical axis in the first and second operative positions form an angle 90° or greater in both the horizontal and vertical longitudinal planes.  Tang discloses that the camera (S3) is rotatable between front and back positions and any other angle.  See paragraphs 0069-0071 of the provided translation.

    PNG
    media_image1.png
    533
    581
    media_image1.png
    Greyscale

Thus, as can be seen above, when rotated forward or backward, the optical axis forms an angle in the horizontal plane having a minimum of 90° AND also forms an angle in the vertical longitudinal plane having a minimum of 90°.  

Regarding claim 11, Tang discloses that the camera assembly is mounted on the cab and configured such that in the first operative position, the camera is adapted to provide an image of an area located rearwards; and in the second operative position, the camera is adapted to provide an image of an area located forward (see Figures 7-10 and paragraphs 0069-0070 of the provided translation).
As for claim 13, Tang discloses that the coupler (motor, M2) is configured to pivot around a pivot axis (axis I) which is transverse in the mounted position of the camera assembly on the cab.  See Figure 11 where the axis I is transverse the mounted position of the camera assembly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (Chinese Publ. No. 105905032 A) in view of Wu (Chinese Publ. No. 201287675 Y).
With regard to claim 6, as mentioned above in the discussion of claim 1, Tang discloses all of the limitations of the parent claim.  Furthermore, Tang discloses that the first portion (bracket, z2; see Figure 11) includes from the first end to the second end; an attachment portion (also interpreted as some portion of bracket seat, Z1); an intermediate portion (body of bracket, z2; see Figure 11) which is coupled to the second portion (z3) via an additional coupler (motor, M1), configured so that the intermediate portion can move relative to the attachment portion between an active position in which the camera can provide an image of a surrounding area of the cab, and a folded position.  See Figures 5 and 6 and paragraph 0068 where controller K can move the device to a folded and unfolded position.  While Tang does disclose a folded and unfolded position, Tang fails to specifically disclose that the folded position is a position used in a parking situation.  Wu, on the other hand, discloses that it is well known in the vehicle camera art to retract a rear-view camera closer to the body of the vehicle during a parking situation.  See paragraphs 0007-0008 of the provided translation.  One of ordinary skill in the art would recognize the benefit of retracting the cameras closer to the vehicle during a parking situation including the ability to reduce the dimensional width of the vehicle to fit into tighter parking spaces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to use the folded position disclosed by Tang during a parking position so that the dimensional width of the vehicle could be reduced.
As for claim 7, Tang discloses that when unfolded (see Figure 11 or 12) the attachment portion (also interpreted as some portion of bracket seat, Z1) and the intermediate portion (body of bracket, z2; see Figure 11) are aligned along the main axis (axis II; see Figure 11 and paragraph 0060 of the provided translation), and that, in the parking position, a main axis of the intermediate portion and a main axis of the attachment portion are angled relative to each other.  See Figures 5, 6, 11, and 12, where the camera is folded.
With regard to claim 8, Tang discloses that when in the folded position, the second portion (small bracket, z3; see Figure 11 and paragraph 0060 of the provided translation) of the supporting arm is in the first operative position relative to the first portion.  The arm can be folded in any position in which the camera is rotated.  Thus, it can be folded when the camera is in the first operative position.
Regarding claim 9, Tang discloses that the coupler comprises an actuator (motor, M2) for moving the second portion (small bracket, z3; see Figure 11 and paragraph 0060 of the provided translation) of the supporting arm and the additional coupler comprises an actuator (motor, M1) for moving the intermediate portion (body of bracket, z2; see Figure 11) of the supporting arm.
As for claim 12, as mentioned above in the discussion of claim 10, Tang discloses all of the limitations of the parent claim.  Furthermore, Tang discloses that the first portion (bracket, z2; see Figure 11) includes from the first end to the second end; an attachment portion (also interpreted as some portion of bracket seat, Z1); an intermediate portion (body of bracket, z2; see Figure 11) which is coupled to the second portion (z3) via an additional coupler (motor, M1), configured so that the intermediate portion can move relative to the attachment portion between an active position in which the camera can provide an image of a surrounding area of the cab, and a folded position, wherein the camera assembly is mounted on the cab and configured such that in the folded position, the camera is folded against the one cab wall on which the camera assembly is mounted.  See Figures 5 and 6 and paragraph 0068 where controller K can move the device to a folded and unfolded position.  While Tang does disclose a folded and unfolded position, Tang fails to specifically disclose that the folded position is a position used in a parking situation.  Wu, on the other hand, discloses that it is well known in the vehicle camera art to retract a rear-view camera closer to the body of the vehicle during a parking situation.  See paragraphs 0007-0008 of the provided translation.  One of ordinary skill in the art would recognize the benefit of retracting the cameras closer to the vehicle during a parking situation including the ability to reduce the dimensional width of the vehicle to fit into tighter parking spaces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to use the folded position disclosed by Tang during a parking position so that the dimensional width of the vehicle could be reduced.
With regard to claim 14, as mentioned above in the discussion of claim 10, Tang discloses all of the limitations of the parent claim.  Furthermore, Tang discloses that the first portion (bracket, z2; see Figure 11) includes from the first end to the second end; an attachment portion (also interpreted as some portion of bracket seat, Z1); an intermediate portion (body of bracket, z2; see Figure 11) which is coupled to the second portion (z3) via an additional coupler (motor, M1), configured so that the intermediate portion can move relative to the attachment portion between an active position in which the camera can provide an image of a surrounding area of the cab, and a folded position, wherein the additional coupler (motor, M1) is configured to pivot around a pivot axis (axis I) that is vertical.  See Figures 5 and 6, 11 and 12) and paragraph 0068 where controller K can move the device to a folded and unfolded position.  While Tang does disclose a folded and unfolded position, Tang fails to specifically disclose that the folded position is a position used in a parking situation.  Wu, on the other hand, discloses that it is well known in the vehicle camera art to retract a rear-view camera closer to the body of the vehicle during a parking situation.  See paragraphs 0007-0008 of the provided translation.  One of ordinary skill in the art would recognize the benefit of retracting the cameras closer to the vehicle during a parking situation including the ability to reduce the dimensional width of the vehicle to fit into tighter parking spaces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to use the folded position disclosed by Tang during a parking position so that the dimensional width of the vehicle could be reduced.
With regard to claim 15, as mentioned above in the discussion of claim 10, Tang discloses all of the limitations of the parent claim.  Furthermore, Tang discloses that the first portion (bracket, z2; see Figure 11) includes from the first end to the second end; an attachment portion (also interpreted as some portion of bracket seat, Z1); an intermediate portion (body of bracket, z2; see Figure 11) which is coupled to the second portion (z3) via an additional coupler (motor, M1), configured so that the intermediate portion can move relative to the attachment portion between an active position in which the camera can provide an image of a surrounding area of the cab, and a folded position; the coupler (motor, M2) and the additional coupler (motor, M1) are electrically controlled (via controller, K; see Figure 11 and paragraph 0067) to cause the second portion and intermediate portion (body of bracket, z2; see Figure 11) to move.  See paragraphs 0069-0071.  See Figures 5 and 6, 11 and 12 and paragraph 0068 where controller K can move the device to a folded and unfolded position.  While Tang does disclose a folded and unfolded position, Tang fails to specifically disclose that the folded position is a position used in a parking situation.  Wu, on the other hand, discloses that it is well known in the vehicle camera art to retract a rear-view camera closer to the body of the vehicle during a parking situation.  See paragraphs 0007-0008 of the provided translation.  One of ordinary skill in the art would recognize the benefit of retracting the cameras closer to the vehicle during a parking situation including the ability to reduce the dimensional width of the vehicle to fit into tighter parking spaces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to use the folded position disclosed by Tang during a parking position so that the dimensional width of the vehicle could be reduced.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (Chinese Publ. No. 105905032 A) in view of Van der Knapp et al. (PCT Publ. No. WO 2017/196164 A1).
Regarding claim 17, Tang discloses a camera assembly for assisting in driving an automobile.  More specifically and as it relates to the applicant’s claims, Tang discloses a method for controlling a camera assembly (side view device; see Fig. 3, 4, 11, and 12 and paragraph 0059 of the provided translation) comprising a supporting arm including a first portion (bracket, z2, and bracket base, Z1; see Figure 11 and paragraph 0060 of the provided translation) and a second portion (small bracket, z3; see Figure 11 and paragraph 0060 of the provided translation) coupled to the first portion via a coupler (motor, M2; see Figure 11 and paragraph 0060 of the provided translation), the first portion having a first end provided with a mounting device (portion of bracket base, z1 physically connected to the vehicle) for mounting on the cab (see Figure 11; and paragraph 0061 of the provided translation) for mounting on the cab (of the vehicle), and the second portion having a camera (camera; s3; see Figure 11 and paragraph 0060 of the provided translation) arranged thereon, the method comprising: when the second portion of the supporting arm is in a first operative position to provide an image by the camera of a first surrounding area, controlling the coupler (motor, M2) to cause the second portion to move relative to the first portion, towards a second operative position to provide an image of a second surrounding area distinct from the first surrounding area (see paragraph 0069-0070 where motor M2 rotates the second portion between a forward view and a rearward view); and when the second portion of the supporting arm is in the second operative position, controlling the coupler to cause the second portion to move relative to the first portion towards the first operative position (see paragraph 0069-0070 where motor M2 rotates the second portion between a forward view and a rearward view); wherein the optical axis in the first operative position and the optical axis in the second operative position form an angle (a) in a horizontal plane in the mounted position of the camera assembly on the cab, said angle (a) having a minimum value of 90°; and the optical axis in the first operative position and the optical axis in the second operative position form an angle (b) in a vertical longitudinal plane in the mounted position of the camera assembly on the cab, said angle (b) having a minimum value of 90° (see Figure 11). As shown in Figure 11, Tang discloses that the claimed “first portion” (Z2) and “second portion” (Z3) are rotatable with respect to one another via the coupler (motor M2).  See Figure 11.  The motor (M2) rotates Z3 with respect to Z2 in a vertical longitudinal plane.  The motor (M2) does not rotate Z3 with respect to Z2 in a horizontal plane.  However, the claim does not require MOVEMENT in each of these planes.  It only requires that the optical axis in the first and second operative positions form an angle 90° or greater in both the horizontal and vertical longitudinal planes.  Tang discloses that the camera (S3) is rotatable between front and back positions and any other angle.  See paragraphs 0069-0071 of the provided translation.

    PNG
    media_image1.png
    533
    581
    media_image1.png
    Greyscale

Thus, as can be seen above, when rotated forward or backward, the optical axis forms an angle in the horizontal plane having a minimum of 90° AND also forms an angle in the vertical longitudinal plane having a minimum of 90°. 
Tang, however, fails to specifically disclose moving to the second operative position following activation of a platooning mode, and moving back to the first operative position following deactivation of a platooning mode.  While, Tang discloses moving the camera between the first and second operative positions, he fails to disclose that the second operative position is used for a platooning mode.  Van Der Knapp, on the other hand, discloses that it is well known in the art to use two forward-facing cameras at the front a vehicle in a platooning mode.  More specifically, Knapp discloses cameras (detectors, 20 and 20’) facing forward on either side of a vehicle used in a platooning operation.  See page 10, lines 1-30.  Van Der Knapp discloses that platooning vehicles increases fuel efficiency, relieves the burdens on the driver, improves safety, and improves driver effectiveness.  See page 1, lines 20-29.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to make the second operative position, a position useable for platooning vehicles for the reasons stated above.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tang (Chinese Publ. No. 105905032 A) in view of Van der Knapp et al. (PCT Publ. No. WO 2017/196164 A1) and further in view of Wu (Chinese Publ. No. 201287675 Y).
Regarding claim 18, as mentioned above in the discussion of claim 17, the combination of Tang and Van Der Knapp discloses all of the limitations of the parent claim.  Furthermore, Tang discloses that the first portion (bracket, z2; see Figure 11) includes from the first end to the second end; an attachment portion (also interpreted as some portion of bracket seat, Z1); an intermediate portion (body of bracket, z2; see Figure 11) which is coupled to the second portion (z3) via an additional coupler (motor, M1), configured so that the intermediate portion can move relative to the attachment portion between an active position in which the camera can provide an image of a surrounding area of the cab, and a folded position.  See Figures 5 and 6 and paragraph 0068 where controller K can move the device to a folded and unfolded position.  The signal sent from the controller K is interpreted as a vehicle activation signal.  While Tang does disclose a folded and unfolded position, Tang fails to specifically disclose that the folded position is a position used in a parking situation or that it is moved in response to a vehicle activation signal.  Wu, on the other hand, discloses that it is well known in the vehicle camera art to retract a rear-view camera closer to the body of the vehicle during a parking situation and to extend the cameras when driving.  See paragraphs 0007-0008 of the provided translation.  One of ordinary skill in the art would recognize the benefit of retracting the cameras closer to the vehicle during a parking situation including the ability to reduce the dimensional width of the vehicle to fit into tighter parking spaces.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Tang to use the folded position disclosed by Tang during a parking position so that the dimensional width of the vehicle could be reduced.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        June 22, 2022